— Stein, J.
*1161As petitioner concedes, the record reflects that he eventually received the proper diagnosis and treatment for his medical condition. Thus, his requests for injunctive relief are moot as he has received all the relief to which he is entitled; accordingly, his petition was properly dismissed (see Matter of Gannon v Benedict, 293 AD2d 788, 789 [2002]).
Petitioner’s remaining claims are either unpreserved for our review or without merit.
Peters, J.P., Lahtinen, Kavanagh and Garry, JJ., concur. Ordered that the judgment is affirmed, without costs.